[Cite as State v. Nixon, 2022-Ohio-4467.]



                  IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2022-P-0067

                  Plaintiff-Appellee,
                                                 Criminal Appeal from the
         - vs -                                  Court of Common Pleas

DAVID A. NIXON,
                                                 Trial Court No. 2022 CR 00534
                  Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: December 12, 2022
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

David A. Nixon, pro se, Portage County Justice Center, 8240 Infirmary Road, Ravenna,
OH 44266 (Defendant-Appellant).


JOHN J. EKLUND, P.J.

         {¶1}     On November 8, 2022, appellant, David A. Nixon, pro se, filed a notice of

appeal from an October 24, 2022 judgment entry of the Portage County Court of Common

Pleas which denied his motion to dismiss the amended indictment.

         {¶2}     R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶3}     “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;
       {¶4}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶5}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶6}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶7}   “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶8}   “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶9}   * * *.”

       {¶10} In regard to criminal cases, pursuant to R.C. 2953.02, a court of appeals

only possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

Furthermore, the Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107(1964).

       {¶11} The appealed judgment does not conform to any of the criteria in R.C.

2505.02 for being a final appealable order. The docket reflects that trial court granted

judgment on the verdict on October 28, 2022. The appeal was filed November 8, 2022.

On November 16, 2022, the trial court scheduled the sentencing hearing for November



                                             2

Case No. 2022-P-0067
18, 2022. This appeal has been prematurely filed. Appellant can appeal once he is

sentenced.

      {¶12} Accordingly, the appeal is dismissed for lack of jurisdiction.



MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                            3

Case No. 2022-P-0067